

113 HR 3348 IH: Obamacare Choice Act of 2013
U.S. House of Representatives
2013-10-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3348IN THE HOUSE OF REPRESENTATIVESOctober 28, 2013Mr. Barton (for himself, Mr. Gohmert, Mrs. Blackburn, Mr. Flores, Mr. Farenthold, Mr. Perry, Mr. Burgess, Mr. Harris, Mr. Roe of Tennessee, Mr. Weber of Texas, Mr. Barr, Mr. Scalise, and Mr. Fleming) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to make the individual health insurance mandate voluntary in 2014, and for other purposes.1.Short titleThis Act may be cited as the Obamacare Choice Act of 2013.2.To make the individual health insurance mandate voluntary in 2014(a)In generalSection 5000A(a) of the Internal Revenue Code of 1986 is amended by striking 2013 and inserting 2014.(b)Conforming amendments(1)Section 5000A(c)(2)(B) of the Internal Revenue Code of 1986 is amended—(A)by striking 2014 in clause (i) and inserting 2015, and(B)by striking 2015 in clauses (ii) and (iii) and inserting 2016.(2)Section 5000A(c)(3)(B) of such Code is amended—(A)by striking 2014 and inserting 2015, and(B)by striking 2015 (prior to amendment by subparagraph (A)) and inserting 2016.(3)Section 5000A(c)(3)(D) of such Code is amended—(A)by striking 2016 and inserting 2017, and(B)by striking 2015 and inserting 2016.(4)Section 5000A(e)(1)(D) of such Code is amended—(A)by striking 2014 and inserting 2015, and(B)by striking 2013 and inserting 2014.(c)Effective dateThe amendments made by this section shall take effect as if included in section 1501 of the Patient Protection and Affordable Care Act.